                                   THALER LAW
                               1   Jesse J. Thaler SBN 278463
                                   17011 Beach Blvd. Fl. 9
                               2   Huntington Beach, CA 92647
                                   Telephone: (570)470-6155
                               3   Email: jessejthaler@gmail.com
                               4   Attorney for Plaintiff
                                   RP Golden State Management, LLC DBA Garden Suites Inn
                               5

                               6

                               7

                               8                                 UNITED STATES DISTRICT COURT
                               9                                EASTERN DISTRICT OF CALIFORNIA
                              10
                                    RP Golden State Management, LLC                      CASE NO.: 1:19-cv-00600-DAD-JLT
                              11    DBA Garden Suites Inn,
                              12                   Plaintiff,                            STIPULATION TO CONTINUE THE
                                                                                         SETTLEMENT CONFERENCE;
                              13
T HALER L AW




                                    v.                                                   [PROPOSED] ORDER
               S ANT A A NA




                                                                                         (Doc. 15)
                              14    OHIO SECURITY INSURANCE COMPANY;
                                    and DOES 1 through 25, inclusive,
                              15
                                                   Defendants.
                              16

                              17

                              18          This Stipulation is entered into by and between plaintiff RP Golden State Management,

                              19   LLC DBA Garden Suites Inn (“Plaintiff”) and OHIO SECURITY INSURANCE COMPANY

                              20   (“Defendant”). Plaintiff and Defendant are collectively referred to as the “Parties.”

                              21          WHEREAS, Plaintiff filed the Complaint in this action on March 25, 2019 in the

                              22   Superior Court of California for the County of Kern alleging that Defendant, an insurance

                              23   company, failed to respond to a claim made by Plaintiff, a policy holder;

                              24          WHEREAS, Defendant removed the action to United States District Court Eastern

                              25   District of California on May 3, 2019;

                              26          WHEREAS, the Rule 26(f) Conference was held on October 17, 2019 resulting in a

                              27   Scheduling Order which set a Settlement Conference for March 16, 2020;

                              28          WHEREAS, at the Mid-Discovery Status Conference held on January 31, 2020,

                                                                                     1
                                                     STIPULATION TO CONTINUE THE SETTLEMENT CONFERENCE
                               1   Defendant indicated that a March 16, 2020 Settlement Conference was unlikely to be
                               2   productive due to multiple outstanding discovery issues which the parties are working to
                               3   resolve;
                               4          WHEREAS, the Court ordered the Parties at the conclusion of the Mid-Discovery Status
                               5   Conference held on January 31, 2020 to submit a stipulation continuing the Settlement
                               6   Conference to an agreeable date;
                               7          NOW, THEREFORE, the Parties hereby agree and stipulate that the Settlement
                               8   Conference be continued to June 15, 2020 at 9:00am.
                               9
                              10

                              11
                                                                      THALER LAW
                              12

                              13
T HALER L AW




                                   Dated: February 21, 2020
               S ANT A A NA




                              14
                                                                      By: /s/ Jesse J. Thaler
                              15                                      Jesse J. Thaler,        Attorney for Plaintiff
                              16

                              17
                                                                      CLYDE & CO US LLP
                              18

                              19   Dated: February 21, 2020
                              20
                                                                      By: /s/ Susan Koehler Sullivan (as authorized on 02/20/20)
                              21
                                                                             Susan Koehler Sullivan,         Attorney for Defendant
                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                                   2
                                                    STIPULATION TO CONTINUE THE SETTLEMENT CONFERENCE
                               1

                               2                                         [PROPOSED] ORDER

                               3

                               4          Having considered the stipulation, the Court ORDERS:
                               5          1.      The Settlement Conference is continued to June 15, 2020 at 9:00 a.m. at 510 19th
                               6   Street, Bakersfield, CA.
                               7

                               8   IT IS SO ORDERED.
                               9
                                      Dated:     February 21, 2020                          /s/ Jennifer L. Thurston
                              10                                                    UNITED STATES MAGISTRATE JUDGE

                              11

                              12

                              13
T HALER L AW
               S ANT A A NA




                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                                     3
                                                     STIPULATION TO CONTINUE THE SETTLEMENT CONFERENCE
                                                                        PROOF OF SERVICE
                               1

                               2        I am employed in the County of Orange, State of California; I am over the age of
                                 eighteen years and not a party to the within entitled action; my business address 17011
                               3 Beach Blvd. Fl. 9 Huntington Beach, CA 92647.

                               4
                                       On the date set forth below, I served the within entitled document: STIPULATION TO
                               5   CONTINUE THE SETTLEMENT CONFERENCE; [PROPOSED] ORDER on the
                                   interested party by the method of service indicated below, and addressed as follows:
                               6

                               7          NAME & ADDRESS OF                     PHONE NUMBER                 ATTORNEY FOR
                                             DEFENDANT
                               8     Clyde & Co                             T: +1 213 358 7600             Defendant
                                     355 S. Grand Avenue | Suite 1400       F: +1 213 358 7650
                               9     Los Angeles | CA 90071                 E: Susan.Sullivan@clydeco.us

                              10

                              11

                              12        BY CM/ECF: I caused the above document to be transmitted to the office of the
                                 addressee listed by electronic mail at the e-mail address set forth above pursuant to FRCP
                              13 5(b)(2)(e). A Notice of Electronic Filing is generated automatically by the ECF system upon
T HALER L AW
               S ANT A A NA




                                 completion of an electronic filing. The Notice, when e-mailed to the address of record in the
                              14 case, shall constitute the proof of service as required by FRCP.

                              15         BY PERSONAL SERVICE: I delivered such envelope by hand to the office of the
                                   addressee.
                              16
                                           BY ELECTRONIC MAIL: Submitted in Word Format per the local rules to
                              17   jltorders@caed.uscourts.gov.
                              18          I declare under penalty of perjury under the laws of the United States of America that
                                   the foregoing is true and correct.
                              19
                                         February 21, 2020                                       s/ Jesse J. Thaler         __
                              20                                                                 JESSE J. THALER
                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28

                                                                                 4
                                                    STIPULATION TO CONTINUE THE SETTLEMENT CONFERENCE
